DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 03/17/2020 are accepted by the Examiner.
Specification
The disclosure filed on 03/17/2020 is accepted by the Examiner.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-11 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, creating an input data tensor including a local dimension and a universal dimension by partitioning series data into local units, the series data including a plurality of elements, each of the plurality of elements in the series data being logically arranged, and performing machine learning by using tensor transformation in which a transformation data tensor obtained by transforming the input data tensor with a transformation matrix is outputted using a neural network, the machine learning includes rearranging the transformation matrix so as to maximize a similarity to a matching pattern serving as a reference in the tensor transformation regarding the universal dimension of the input data tensor, and updating the matching pattern in a process of the machine learning regarding the local dimension of the input data tensor; and creating an input data tensor including a local dimension and a universal dimension by partitioning series data into local units, the series data including a plurality of elements, each of the plurality of elements in the series data being logically arranged,  transforming the created input data tensor into a transformation data tensor in which the input data tensor is made similar to a matching pattern that optimizes a correspondence relation between an input value in the input data tensor and a node in a neural network, and executing machine-learning processing of the series data by inputting an input value in the transformation data tensor to the node in the neural network, as the applicant has claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maruhashi (US 20190080235 A1) discloses method and apparatus for machine learning.
Keisuke (US 20190087384 A1) discloses learning data selection method, learning data selection device, and computer-readable recording medium.
Kim (US 20180240243 A1) discloses segmenting three-dimensional shapes into labeled component shapes.
Young (US 20180018556 A1) discloses superpixel methods for convolutional neural networks.
Maruhashi (US 20190080236 A1) discloses method and apparatus for machine learning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN A TORRES/Primary Examiner, Art Unit 2636